Exhibit 10.1

As originally adopted April 22, 2013

As amended and restated March 15, 2017

2013 HANNON ARMSTRONG SUSTAINABLE INFRASTRUCTURE CAPITAL, INC.

EQUITY INCENTIVE PLAN

Hannon Armstrong Sustainable Infrastructure Capital, Inc., a Maryland
corporation, wishes to attract officers, Directors (as defined below), key
employees, consultants, advisers and other personnel to the Company and its
Subsidiaries and induce officers, Directors, key employees, consultants,
advisers and other personnel to remain with the Company and its Subsidiaries,
and encourage them to increase their efforts to make the Company’s business more
successful whether directly or through its Subsidiaries. In furtherance thereof,
the Hannon Armstrong Sustainable Infrastructure Capital, Inc. Equity Incentive
Plan is designed to provide equity-based incentives to Eligible Persons. Awards
under the Plan may be made to Eligible Persons in the form of Options, Stock
Appreciation Rights, Restricted Stock, Phantom Shares, Dividend Equivalent
Rights, LTIP Units, other restricted limited partnership units and other forms
of equity-based compensation.

 

1. DEFINITIONS

Whenever used herein, the following terms shall have the meanings set forth
below:

“Affiliate” means any entity other than a Subsidiary that is controlled by or
under common control with the Company that is designated as an “Affiliate” by
the Committee in its discretion.

“Award,” except where referring to a particular category of grant under the
Plan, shall include Incentive Stock Options, Non-Qualified Stock Options, Stock
Appreciation Rights, Restricted Stock, Phantom Shares, Dividend Equivalent
Rights, LTIP Units, other restricted limited partnership units and other
equity-based Awards as contemplated herein.

“Award Agreement” means a written agreement in a form approved by the Committee
to be entered into between the Company and the Grantee as provided in Section 3.

“Board” means the Board of Directors of the Company.

“Cause” means, unless otherwise provided in the Grantee’s Award Agreement or
employment agreement, (i) engaging in (A) willful or gross misconduct or
(B) willful or gross neglect, (ii) failing to adhere to the directions of
superiors or the Board or the written policies and practices of the Company or
its Subsidiaries or its Affiliates, (iii) the commission of a felony or a crime
of moral turpitude, dishonesty, breach of trust or unethical business conduct,
or any crime involving the Company or its Subsidiaries, or any Affiliate
thereof, (iv) fraud, misappropriation or embezzlement of the Company’s or any
Subsidiary’s funds or other assets or other acts deemed by the Committee in the
good faith exercise of its sole discretion to be an act of dishonesty in respect
to the Company or any Subsidiary, (v) material violation of any statutory or
common law duty of loyalty to the Company or any Subsidiary, (vi) a material
breach of the Grantee’s employment agreement (if any) with the Company or its
Subsidiaries or its Affiliates (subject to any cure period therein provided),
(vii) willfully refusing to perform or substantially disregarding the duties
properly assigned to the Grantee by the Company (other than as a result of
Disability), or (viii) any significant activities materially harmful to the
reputation of the Company or its Subsidiaries or its Affiliates.

 

1



--------------------------------------------------------------------------------

“Change in Control” means, unless otherwise provided in an Award Agreement, the
happening of any of the following:

 

  (i) any “person,” including a “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding the Company, any entity
controlling, controlled by or under common control with the Company, any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any such entity, and with
respect to any particular Grantee, the Grantee and any “group” (as such term is
used in Section 13(d)(3) of the Exchange Act) of which the Grantee is a member,
is or becomes the “beneficial owner” (as defined in Rule 13(d)(3) under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of either (A) the combined voting power of the Company’s then
outstanding securities or (B) the then outstanding Shares (in either such case
other than as a result of an acquisition of securities directly from the
Company); provided, however, that, in no event shall a Change in Control be
deemed to have occurred upon an IPO of the Common Stock under the Securities Act
or any of the transactions contemplated to occur concurrently therewith; or

 

  (ii) any consolidation, merger or statutory share exchange of the Company
where the stockholders of the Company, immediately prior to the consolidation,
merger or statutory share exchange, would not, immediately after the
consolidation, merger or statutory share exchange, beneficially own (as such
term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
shares representing in the aggregate 50% or more of the combined voting power of
the securities of the corporation issuing cash or securities in the
consolidation, merger or statutory share exchange (or of its ultimate parent
corporation, if any); or

 

  (iii) there shall occur (A) any sale, lease, exchange or other transfer (in
one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the
Company, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by “persons” (as defined
above) in substantially the same proportion as their ownership of the Company
immediately prior to such sale or (B) the approval by stockholders of the
Company of any plan or proposal for the liquidation or dissolution of the
Company; or

 

  (iv) the members of the Board at the beginning of any consecutive 24 calendar
month period (the “Incumbent Directors”) cease for any reason other than due to
death or Disability to constitute at least a majority of the members of the
Board; provided that any Director whose election, or nomination for election by
the Company’s stockholders, was approved or ratified by a vote of at least a
majority of the members of the Board then still in office who were members of
the Board at the beginning of such 24 calendar month period shall be deemed to
be an Incumbent Director.

Notwithstanding the foregoing, no event or condition shall constitute a Change
in Control to the extent that, if it were, a 20% tax would be imposed upon or
with respect to any Award under Section 409A of the Code; provided that, in such
a case, the event or condition shall continue to constitute a Change in Control
to the maximum extent possible (e.g., if applicable, in respect of vesting
without an acceleration of distribution) without causing the imposition of such
20% tax.

 

2



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

“Committee” means the compensation committee appointed by the Board under
Section 3 and if no compensation committee has been appointed, then Committee
shall refer to the Board.

“Common Stock” means the Company’s common stock, par value $.01 per share,
either currently existing or authorized hereafter.

“Company” means Hannon Armstrong Sustainable Infrastructure Capital, Inc., a
Maryland corporation.

“Director” means a non-employee director of the Company or its Subsidiaries.

“Disability” means, the occurrence of an event which would entitle an employee
of the Company to the payment of disability income under one of the Company’s
approved long-term disability income plans or, in the absence of such a plan,
unless otherwise provided by the Committee in the Grantee’s employment agreement
or Award Agreement, a disability which renders the Grantee incapable of
performing all of his or her material duties for a period of at least 180
consecutive or non-consecutive days during any consecutive twelve-month period.
Notwithstanding the foregoing, no circumstances or condition shall constitute a
Disability to the extent that, if it were, a 20% tax would be imposed upon or
with respect to any Award under Section 409A of the Code; provided that, in such
a case, the event or condition shall continue to constitute a Disability to the
maximum extent possible (e.g., if applicable, in respect of vesting without an
acceleration of distribution) without causing the imposition of such 20% tax.

“Dividend Equivalent Right” means a right awarded under Section 8 of the Plan to
receive (or have credited) the equivalent value of dividends paid on Common
Stock.

“Effective Date” means April 23, 2013.

“Eligible Person” means an officer, Director, key employee, consultant or
adviser of the Company or its Subsidiaries or other person expected to provide
significant services (of a type expressly approved by the Committee as covered
services for these purposes) to the Company or its Subsidiaries.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Fair Market Value” per Share as of a particular date means (i) if Shares are
then listed on a national securities exchange or quoted or reported on a
national quotation system, the closing sales price per Share on the exchange or
system for the applicable date or, if there are no sales on such date, for the
last preceding date on which there was a sale of Shares on such exchange or
system; (ii) if Shares are not then listed on a national securities exchange or
quoted on a national quotation system but are then traded on an over-the-counter
market, the average of the closing bid and asked prices for the Shares in such
over-the-counter market for the date in question, or, if there are no bid and
asked prices on such date, for the last preceding date on which there was a sale
of such Shares in such market; or (iii) if Shares are not then listed on a
national securities exchange, quoted on a national quotation system or traded on
an over-the-counter market, such value as the Committee in its discretion may in
good faith determine; provided that, where the Shares are so listed or traded,
the Committee may make such discretionary determinations where the Shares have
not been traded for 10 trading days. Notwithstanding the foregoing, with respect
to any “stock right” within the meaning of Section 409A of the Code, Fair Market
Value shall not be less than the “fair market value” of the shares of Common
Stock determined in accordance with the final regulations promulgated under
Section 409A of the Code.

 

3



--------------------------------------------------------------------------------

“Grantee” means an Eligible Person to whom an Award is granted hereunder.

“IPO” means the consummation of the first fully underwritten, firm commitment
public offering pursuant to an effective registration statement under the
Securities Act covering the offer and sale by the Company of its Common Stock,
or such other event as a result of or following which the Common Stock shall be
publicly held.

“Incentive Stock Option” means an “incentive stock option” within the meaning of
Section 422(b) of the Code.

“LTIP Unit” means a restricted limited partner profits interests in the
Partnership.

“Non-Qualified Stock Option” means an Option which is not an Incentive Stock
Option.

“Option” means the right to purchase, at a price and for the term fixed by the
Committee in accordance with the Plan, and subject to such other limitations and
restrictions in the Plan and the applicable Award Agreement, a number of Shares
determined by the Committee.

“Option Price” means the price per Share, determined by the Committee, at which
an Option may be exercised.

“OP Units” means units representing limited partnership interests in the
Partnership.

“Partnership” means Hannon Armstrong Sustainable Infrastructure, L.P., a
Delaware limited partnership.

“Performance Goals” have the meaning set forth in Section 10.

“Performance Period” means any period designated by the Committee for which
Performance Criteria (as defined in Exhibit A) shall be calculated.

“Phantom Share” means a right, pursuant to the Plan, of the Grantee to payment
of the Phantom Share Value in accordance with Section 7.

“Phantom Share Value,” per Phantom Share, means the Fair Market Value of a Share
or, if so provided by the Committee, such Fair Market Value to the extent in
excess of a base value established by the Committee at the time of grant (which
base value may not be less than the Fair Market Value of the underlying Shares
at the date of grant).

“Plan” means the Company’s 2013 Equity Incentive Plan, as set forth herein and
as the same may from time to time be amended.

“REIT” shall mean a real estate investment trust under Sections 856 through 860
of the Code.

“REIT Requirements” means the requirements to qualify as a REIT under the Code
and the rules and regulations promulgated thereunder.

“Restricted Stock” means an award of Shares that are subject to restrictions in
accordance with Section 6.

 

4



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Settlement Date” means the date determined under Section 7.4(c).

“Shares” means shares of Common Stock of the Company.

“Stock Appreciation Right” means a right described in Section 5.7.

“Subsidiary” means any corporation (other than the Company), partnership or
other entity of which at least 50% of the economic interest in the equity or
voting power is owned (directly or indirectly) by the Company. In the event the
Company becomes such a subsidiary of another company (directly or indirectly),
the provisions hereof applicable to subsidiaries shall, unless otherwise
determined by the Committee, also be applicable to such parent company.

“Termination of Service” means a Grantee’s termination of employment or other
service, as applicable, with the Company, its Subsidiaries and, as applicable,
Affiliates. Cessation of service as an officer, Director, key employee,
consultant, adviser or other personnel shall not be treated as a Termination of
Service if the Grantee continues without interruption to serve thereafter in
another one (or more) of such other capacities. With respect to any Award
subject to Section 409A of the Code, Termination of Service shall be a
“separation from service” as interpreted within the meaning of Section 409A of
the Code and Treasury Regulation 1.409A-1(h).

 

2. EFFECTIVE DATE AND TERMINATION OF PLAN

The effective date of the Plan is April 23, 2013. The Plan shall terminate on,
and no Award shall be granted hereunder on or after, the 10-year anniversary of
the earlier of the approval of the Plan by (i) the Board or (ii) the
stockholders of the Company; provided, however, that the Board may at any time
prior to that date terminate the Plan.

 

3. ADMINISTRATION OF PLAN

(a)    The Plan shall be administered by the Committee. The Committee, upon and
after such time as it is covered in Section 16 of the Exchange Act, shall
consist of at least two individuals each of whom shall be a “nonemployee
director” as defined in Rule 16b-3 as promulgated by the Securities and Exchange
Commission (“Rule 16b-3”) under the Exchange Act and shall, at such times as the
Company is subject to Section 162(m) of the Code (to the extent relief from the
limitation of Section 162(m) of the Code is sought with respect to Awards),
qualify as “outside directors” for purposes of Section 162(m) of the Code;
provided that no action taken by the Committee (including without limitation
grants) shall be invalidated because any or all of the members of the Committee
fails to satisfy the foregoing requirements of this sentence. The acts of a
majority of the members present at any meeting of the Committee at which a
quorum is present, or acts approved in writing by a majority of the entire
Committee, shall be the acts of the Committee for purposes of the Plan. If and
to the extent applicable, no member of the Committee may act as to matters under
the Plan specifically relating to such member. Notwithstanding the other
foregoing provisions of this Section 3(a), any Award under the Plan to a person
who is a member of the Committee shall be made and administered by the Board. If
no Committee is designated by the Board to act for these purposes, the Board
shall have the rights and responsibilities of the Committee hereunder and under
the Award Agreements.

(b)    Subject to the provisions of the Plan, the Committee shall in its
discretion as reflected by the terms of the Award Agreements (i) authorize the
granting of Awards to Eligible Persons; (ii) determine

 

5



--------------------------------------------------------------------------------

the eligibility of an Eligible Person to receive an Award (subject to the
individual participant limitations provided hereunder), as well as determine the
number of Shares to be covered under any Award Agreement, considering the
position and responsibilities of the Eligible Person, the nature and value to
the Company of the Eligible Person’s present and potential contribution to the
success of the Company whether directly or through its Subsidiaries or
Affiliates and such other factors as the Committee may deem relevant;
(iii) determine the terms, provisions and conditions of each Award (which may
not be inconsistent with the terms of the Plan); (iv) prescribe the form of
instruments evidencing such awards; (v) make recommendations to the Board with
respect to any Award that is subject to Board approval; and (vi) take such other
actions as are prescribed under the Plan, including, without limitation,
Section 13 herein.

(c)    The Award Agreement shall contain such other terms, provisions and
conditions not inconsistent herewith as shall be determined by the Committee. In
the event that any Award Agreement or other agreement hereunder provides
(without regard to this sentence) for the obligation of the Company or any
Subsidiary or Affiliate thereof to purchase or repurchase Shares from a Grantee
or any other person, then, notwithstanding the provisions of the Award Agreement
or such other agreement, such obligation shall not apply to the extent that the
purchase or repurchase would not be permitted under governing state law. The
Grantee shall take whatever additional actions and execute whatever additional
documents the Committee may in its reasonable judgment deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on the Grantee pursuant to the express provisions of the
Plan and the Award Agreement.

 

4. SHARES AND UNITS SUBJECT TO THE PLAN

 

  4.1 In General.

(a)    Subject to Section 4.2, and subject to adjustments as provided in
Section 14, the total number of Shares subject to Awards granted under the Plan,
in the aggregate, may not exceed 7.5% of the Shares issued and outstanding from
time to time on a fully diluted basis (assuming, if applicable, the exercise of
all outstanding Options and the conversion of all warrants and convertible
securities, including OP Units and LTIP Units, into Shares). Shares distributed
under the Plan shall be authorized but unissued Shares. Any Shares that have
been granted as Restricted Stock or that have been reserved for distribution in
payment for Options, Phantom Shares or other equity-based Awards under Section 9
but are later forfeited or for any other reason are not payable under the Plan
may again be made the subject of Awards under the Plan.

(b)    Other than (A) as a result of a Termination of Service or (B) in
connection with a Change in Control or an event set forth in Section 14(a)
hereof, each Grant issued to an Eligible Person shall include a minimum vesting
period of no less than one year from the date of Grant prior to which time no
portion of the Grant shall be or become exercisable or free of restriction.

(c)    Shares subject to Dividend Equivalent Rights, other than Dividend
Equivalent Rights based directly on the dividends payable with respect to Shares
subject to Options or the dividends payable on a number of Shares corresponding
to the number of Phantom Shares awarded, shall be subject to the limitation of
Section 4.1(a). If any Phantom Shares, Dividend Equivalent Rights or other
equity-based Awards under Section 9 are paid out in cash, then, notwithstanding
Section 4.1(a) above, the underlying Shares may again be made the subject of
Awards under the Plan.

(d)    Any certificates for Shares or other evidence of ownership issued
hereunder may include any legend which the Committee deems appropriate to
reflect any restrictions on transfer hereunder or under the Award Agreement, or
as the Committee may otherwise deem appropriate.

 

6



--------------------------------------------------------------------------------

(e)    Notwithstanding any provision hereunder, no Award hereunder shall be
exercisable or eligible for settlement if, as a result of either the ability to
exercise or settle, or the exercise or settlement of such Award, the Company
would not satisfy the REIT Requirements in any respect.

(f)    For purposes of the Plan, the Company shall not be treated as being
subject to Section 162(m) of the Code during the period Awards granted hereunder
are exempt from the limitation on tax deductibility under Section 162(m) of the
Code by reason of the post-initial public offering transition relief set forth
in Treasury Regulation Section 1.162-27(f).

 

5. PROVISIONS APPLICABLE TO STOCK OPTIONS

 

  5.1 Grant of Option.

Subject to the other terms of the Plan, the Committee shall, in its discretion
as reflected by the terms of the applicable Award Agreement: (i) determine and
designate from time to time those Eligible Persons to whom Options are to be
granted and the number of Shares to be optioned to each Eligible Person;
(ii) determine whether to grant Options intended to be Incentive Stock Options,
or to grant Non-Qualified Stock Options, or both (to the extent that any Option
does not qualify as an Incentive Stock Option, it shall constitute a separate
Non-Qualified Stock Option); provided that Incentive Stock Options may only be
granted to employees of the Company or its Subsidiaries; (iii) determine the
time or times when and the manner and condition in which each Option shall be
exercisable and the duration of the exercise period; (iv) designate each Option
as one intended to be an Incentive Stock Option or as a Non-Qualified Stock
Option; and (v) determine or impose other conditions to the grant or exercise of
Options under the Plan as it may deem appropriate.

 

  5.2 Option Price.

The Option Price shall be determined by the Committee on the date the Option is
granted and reflected in the Award Agreement, as the same may be amended from
time to time. Any particular Award Agreement may provide for different Option
Prices for specified amounts of Shares subject to the Option; provided that the
Option Price with respect to each Option shall not be less than 100% of the Fair
Market Value of a Share on the day the Option is granted.

 

  5.3 Period of Option and Vesting.

(a)    Unless earlier expired, forfeited or otherwise terminated, each Option
shall expire in its entirety upon the 10th anniversary of the date of grant or
shall have such other term (which may be shorter, but not longer, in the case of
Incentive Stock Options) as is set forth in the applicable Award Agreement
(except that, in the case of an individual described in Section 422(b)(6) of the
Code (relating to certain 10% owners) who is granted an Incentive Stock Option,
the term of such Option shall be no more than five years from the date of
grant). The Option shall also expire, be forfeited and terminate at such times
and in such circumstances as otherwise provided hereunder or under the Award
Agreement.

(b)    Each Option, to the extent that the Grantee thereof has not had a
Termination of Service and the Option has not otherwise lapsed, expired,
terminated or been forfeited, shall first become exercisable (vested) according
to the terms and conditions set forth in the Award Agreement, as determined by
the Committee at the time of grant. Unless otherwise provided in the Award
Agreement or herein, no Option (or portion thereof) shall ever be exercisable if
the Grantee has a Termination of Service before the time at which such Option
(or portion thereof) would otherwise have become exercisable, and any Option
that would otherwise become exercisable after such Termination of Service shall
not become exercisable and shall be forfeited upon such termination.
Notwithstanding the foregoing provisions of this Section 5.3(b),

 

7



--------------------------------------------------------------------------------

Options exercisable pursuant to the schedule set forth by the Committee at the
time of grant may be fully or more rapidly exercisable or otherwise vested at
any time in the discretion of the Committee. Upon and after the death of an
Grantee, such Grantee’s Options, if and to the extent otherwise exercisable
hereunder or under the applicable Award Agreement after the Grantee’s death, may
be exercised by the Successors of the Grantee.

 

  5.4 Exercisability Upon and After Termination of Grantee.

(a)    Except as provided in an applicable employment agreement or Award
Agreement, in the event a Grantee of an Option has a Termination of Service
other than by the Company or its Subsidiaries for Cause or other than by reason
of death or Disability, no exercise of a vested Option may occur after the
expiration of the three-month period to follow the termination, or if earlier,
the expiration of the term of the Option as provided under Section 5.3(a);
provided that, if the Grantee should die after the Termination of Service, such
termination being for a reason other than Disability or Cause, but while the
Option is still in effect, the Option (if and to the extent otherwise
exercisable by the Grantee at the time of death) may be exercised until the
earlier of (i) one year from the date of the Termination of Service of the
Grantee, or (ii) the date on which the term of the Option expires in accordance
with Section 5.3(a).

(b)    Subject to provisions of the Award Agreement, in the event the Grantee
has a Termination of Service on account of death or Disability, the Option to
the extent vested may be exercised until the earlier of (i) one year from the
date of the Termination of Service of the Grantee, or (ii) the date on which the
term of the Option expires in accordance with Section 5.3.

(c)    Notwithstanding any other provision hereof, unless otherwise provided in
the employment agreement or Award Agreement, if the Grantee has a Termination of
Service by the Company, a Subsidiary or Affiliate for Cause the Grantee’s
Options, to the extent then unexercised, shall thereupon cease to be exercisable
and shall be forfeited forthwith (whether or not the Options were exercisable
previously).

(d) Except as may otherwise be expressly set forth in this Section 5, and except
as may otherwise be expressly provided under the Award Agreement, no provision
of this Section 5 is intended to or shall permit the exercise of the Option to
the extent the Option was not exercisable before or upon Termination of Service.

 

  5.5 Exercise of Options.

(a)    Subject to vesting, restrictions on exercisability and other restrictions
provided for hereunder or otherwise imposed in accordance herewith, an Option
may be exercised, and payment in full of the aggregate Option Price made, by a
Grantee only by written notice (in the form prescribed by the Committee) to the
Company or its designee specifying the number of Shares to be purchased.

(b)    Without limiting the scope of the Committee’s discretion hereunder, the
Committee may impose such other restrictions on the exercise of Options (whether
or not in the nature of the foregoing restrictions) as it may deem necessary or
appropriate.

 

  5.6 Payment.

(a)    The aggregate Option Price shall be paid in full upon the exercise of the
Option. Payment must be made by one of the following methods:

(i)    a certified or bank cashier’s check;

 

8



--------------------------------------------------------------------------------

(ii)    subject to Section 12(e), the proceeds of a Company loan program or
third-party sale program or a notice acceptable to the Committee given as
consideration under such a program, in each case if permitted by the Committee
in its discretion, if such a program has been established and the Grantee is
eligible to participate therein;

(iii)    if approved by the Committee in its discretion, Shares of previously
owned Common Stock, which have been previously owned for more than six months,
having an aggregate Fair Market Value on the date of exercise equal to the
aggregate Option Price;

(iv)    other than as prohibited under Section 13(k) of the Exchange Act, if
approved by the Committee in its discretion, through the written election of the
Grantee to have Shares withheld by the Company from the Shares otherwise to be
received, with such withheld Shares having an aggregate Fair Market Value on the
date of exercise equal to the aggregate Option Price; or

(v)    by any combination of such methods of payment or any other method
acceptable to the Committee in its discretion.

(b)    Except in the case of Options exercised by certified or bank cashier’s
check, the Committee may impose limitations and prohibitions on the exercise of
Options as it deems appropriate, including, without limitation, any limitation
or prohibition designed to avoid accounting consequences which may result from
the use of Common Stock as payment upon exercise of an Option.

(c)    The Committee shall provide in the Award Agreement the extent (if any) to
which an Option may be exercised with respect to any fractional Share, including
whether any fractional Shares resulting from a Grantee’s exercise may be paid in
cash.

 

  5.7 Stock Appreciation Rights.

The Committee, in its discretion, may also grant a Stock Appreciation Right by
permitting the Grantee to elect to receive (taking into account, without
limitation, the application of Section 409A of the Code, as the Committee may
deem appropriate), upon the exercise of an Option, Shares with an aggregate Fair
Market Value equal to the excess of the Fair Market Value of the Shares with
respect to which the Option is being exercised over the aggregate Option Price,
as determined as of the day the Option is exercised; provided that, after
consideration of possible accounting issues, the Committee may permit a Stock
Appreciation Right to be settled in a combination of Shares and cash, or
exclusively in cash, with an aggregate Fair Market Value (or, to the extent of
payment in cash, in an amount) equal to such excess. Without limiting the
Committee’s discretion hereunder, the Committee is expressly authorized to cause
the grant of a Stock Appreciation Right (i) in tandem with an otherwise
exercisable underlying Option, by having the method of exercise under this
Section 5.7 apply in addition to other methods of exercise, as to all or a
portion of any particular Award under this Section 5, or (ii) as a free-standing
right, by having the method of exercise under this Section 5.7 be the exclusive
method of exercise.

 

  5.8 Exercise by Successors.

An Option may be exercised, and payment in full of the aggregate Option Price
made, by the Successors of the Grantee only by written notice (as may be
prescribed by the Committee) to the Company specifying the number of Shares to
be purchased. Such notice shall state that the aggregate Option Price will be
paid in full, or that the Option will be exercised as otherwise provided
hereunder, in the discretion of the Company or the Committee, if and as
applicable.

 

9



--------------------------------------------------------------------------------

  5.9 Non-transferability of Option.

Except if otherwise provided in the applicable Award Agreement, each Option
granted under the Plan shall be nontransferable by the Grantee except by will or
the laws of descent and distribution of the state wherein the Grantee is
domiciled at the time of his death; provided, however, that the Committee may
(but need not) permit other transfers, where the Committee concludes that such
transferability (i) does not result in accelerated U.S. federal income taxation,
(ii) does not cause any Option intended to be an Incentive Stock Option to fail
to be described in Section 422(b) of the Code, (iii) complies with applicable
law, including securities laws, and (iv) is otherwise appropriate and desirable.

 

  5.10 Certain Incentive Stock Option Provisions.

(a)    In no event may an Incentive Stock Option be granted other than to
employees of the Company or a “subsidiary corporation” (as defined in Section
424(f) of the Code) or a “parent corporation” (as defined in Section 424(e) of
the Code) with respect to the Company. The aggregate Fair Market Value,
determined as of the date an Option is granted, of the Common Stock for which
any Grantee may be awarded Incentive Stock Options which are first exercisable
by the Grantee during any calendar year under the Plan (or any other stock
option plan required to be taken into account under Section 422(d) of the Code)
shall not exceed $100,000. To the extent the $100,000 limit referred to in the
preceding sentence is exceeded, an Option will be treated as a Non-Qualified
Stock Option.

(b)    If Shares acquired upon exercise of an Incentive Stock Option are
disposed of in a disqualifying disposition within the meaning of Section 422 of
the Code by an Grantee prior to the expiration of either two years from the date
of grant of such Option or one year from the transfer of Shares to the Grantee
pursuant to the exercise of such Option, or in any other disqualifying
disposition within the meaning of Section 422 of the Code, such Grantee shall
notify the Company in writing as soon as practicable thereafter of the date and
terms of such disposition and, if the Company (or any Affiliate thereof)
thereupon has a tax-withholding obligation, shall pay to the Company (or such
Affiliate) an amount equal to any withholding tax the Company (or Affiliate) is
required to pay as a result of the disqualifying disposition.

(c)    Without limiting the application of Section 5.2, the Option Price with
respect to each Incentive Stock Option shall not be less than 100%, or 110% in
the case of an individual described in Section 422(b)(6) of the Code (relating
to certain 10% owners), of the Fair Market Value of a Share on the day the
Option is granted. In the case of an individual described in Section 422(b)(6)
of the Code who is granted an Incentive Stock Option, the term of such Option
shall be no more than five years from the date of grant.

 

6. PROVISIONS APPLICABLE TO RESTRICTED STOCK

 

  6.1 Grant of Restricted Stock.

(a)    In connection with the grant of Restricted Stock, whether or not
Performance Goals (as provided for under Section 10) apply thereto, the
Committee shall establish one or more vesting periods with respect to the shares
of Restricted Stock granted, the length of which shall be determined in the
discretion of the Committee and set forth in the applicable Award Agreement.
Subject to the provisions of this Section 6, the applicable Award Agreement and
the other provisions of the Plan, restrictions on Restricted Stock shall lapse
if the Grantee satisfies all applicable employment or other service requirements
through the end of the applicable vesting period. The Committee also may
authorize the granting of Shares that are immediately vested, but otherwise
subject to the provisions of the Plan applicable to Restricted Stock.

 

10



--------------------------------------------------------------------------------

(b)    Subject to the other terms of the Plan, the Committee may, in its
discretion as reflected by the terms of the applicable Award Agreement:
(i) authorize the granting of Restricted Stock to Eligible Persons; (ii) provide
a specified purchase price for the Restricted Stock (whether or not the payment
of a purchase price is required by any state law applicable to the Company);
(iii) determine the restrictions applicable to Restricted Stock and
(iv) determine or impose other conditions, including any applicable Performance
Goals, to the grant of Restricted Stock under the Plan as it may deem
appropriate.

 

  6.2 Certificates.

(a)    In the discretion of the Committee, each Grantee of Restricted Stock may
be issued a stock certificate in respect of Shares of Restricted Stock awarded
under the Plan. Each such certificate shall be registered in the name of the
Grantee. A “book entry” (by computerized or manual entry) shall be made in the
records of the Company or its designee to evidence an award of Restricted Stock
where no certificate is issued in the name of the Grantee. Each certificate, if
any, shall be registered in the name of the Grantee and may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer
hereunder or under the applicable Award Agreement, or as the Committee may
otherwise deem appropriate, and, without limiting the generality of the
foregoing, shall bear a legend referring to the terms, conditions, and
restrictions applicable to such Award, substantially in the following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
HANNON ARMSTRONG SUSTAINABLE INFRASTRUCTURE CAPITAL, INC. EQUITY INCENTIVE PLAN
AND AN AWARD AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND HANNON
ARMSTRONG SUSTAINABLE INFRASTRUCTURE CAPITAL, INC. COPIES OF SUCH PLAN AND AWARD
AGREEMENT ARE ON FILE IN THE OFFICES OF HANNON ARMSTRONG SUSTAINABLE
INFRASTRUCTURE CAPITAL, INC. AT 1906 TOWNE CENTRE BVLD, SUITE 370, ANNAPOLIS,
MARYLAND.

(b)    The Committee shall require that any stock certificates evidencing such
Shares be held in custody by the Company or its designee until the restrictions
thereon shall have lapsed, and may in its discretion require that, as a
condition of any Award of Restricted Stock, the Grantee shall have delivered to
the Company or its designee a stock power, endorsed in blank, relating to the
stock covered by such Restricted Stock Award. If and when such restrictions so
lapse, any stock certificates shall be delivered by the Company to the Grantee
or his or her designee (and the stock power shall be so delivered or shall be
discarded).

 

  6.3 Restrictions and Conditions.

Unless otherwise provided by the Committee in an Award Agreement, the Shares of
Restricted Stock awarded pursuant to the Plan shall be subject to the following
restrictions and conditions:

(i)    Subject to the provisions of the Plan and the applicable Award
Agreements, during a period commencing with the date of such Award and ending on
the date the period of forfeiture with respect to such Shares of Restricted
Stock lapses, the Grantee shall not be permitted voluntarily or involuntarily to
sell, transfer, pledge, anticipate, alienate, encumber or assign Shares of
Restricted Stock awarded under the Plan (or have such Shares attached or

 

11



--------------------------------------------------------------------------------

garnished). Subject to the provisions of the applicable Award Agreements and
clauses (iii) and (iv) below, the period of forfeiture with respect to Shares of
Restricted Stock granted hereunder shall lapse as provided in the applicable
Award Agreement. Notwithstanding the foregoing, unless otherwise expressly
provided by the Committee, the period of forfeiture with respect to such Shares
of Restricted Stock shall only lapse as to whole Shares.

(ii)    Except as provided in the foregoing clause (i), below in this
clause (ii), in Section 14, or as otherwise provided in the applicable Award
Agreement, the Grantee shall have, in respect of the Shares of Restricted Stock,
all of the rights of a stockholder of the Company, including the right to vote
the Shares, and, except as provided below, the right to receive any cash
dividends; provided, however, that, if provided in an Award Agreement, cash
dividends on such Shares shall be (A) held by the Company (unsegregated as a
part of its general assets) until the period of forfeiture lapses (and forfeited
if the underlying Shares are forfeited), and paid over to the Grantee (without
interest) as soon as practicable after such period lapses (if not forfeited), or
(B) treated as may otherwise be provided in an Award Agreement.

(iii)    Except as otherwise provided in an applicable employment agreement or
Award Agreement, if the Grantee has a Termination of Service for any reason
during the applicable period of forfeiture, then (A) all Shares still subject to
restriction shall thereupon, and with no further action, be forfeited by the
Grantee, and (B) the Company shall pay to the Grantee as soon as practicable
(and in no event more than 30 days) after such termination an amount, if any,
equal to the lesser of (x) the amount paid by the Grantee, if any, for such
forfeited Restricted Stock as contemplated by Section 6.1, and (y) the Fair
Market Value on the date of termination of the forfeited Restricted Stock.

 

7. PROVISIONS APPLICABLE TO PHANTOM SHARES

 

  7.1 Grant of Phantom Shares.

Subject to the other terms of the Plan, the Committee shall, in its discretion
as reflected by the terms of the applicable Award Agreement: (i) authorize the
granting of Phantom Shares to Eligible Persons and (ii) determine or impose
other conditions to the grant of Phantom Shares under the Plan as it may deem
appropriate.

 

  7.2 Term.

The Committee may provide in an Award Agreement that any particular Phantom
Share shall expire at the end of a specified term.

 

  7.3 Vesting.

(a) Subject to the provisions of an applicable Award Agreement and Section
7.3(b), Phantom Shares shall vest as provided in the applicable Award Agreement.

(b) Unless otherwise determined by the Committee in an applicable Award
Agreement, in the event that a Grantee has a Termination of Service, any and all
of the Grantee’s Phantom Shares which have not vested prior to or as of such
termination shall thereupon, and with no further action, be forfeited and cease
to be outstanding and the Grantee’s vested Phantom Shares shall be settled as
set forth in Section 7.4.

 

12



--------------------------------------------------------------------------------

  7.4 Settlement of Phantom Shares.

(a)    Except as otherwise provided by the Committee, each vested and
outstanding Phantom Share shall be settled by the transfer to the Grantee of one
Share; provided, however, that, the Committee at the time of grant (or, in the
appropriate case, as determined by the Committee, thereafter) may provide that,
after consideration of possible accounting issues, a Phantom Share may be
settled (i) in cash at the applicable Phantom Share Value, (ii) in cash or by
transfer of Shares as elected by the Grantee in accordance with procedures
established by the Committee (if any) or (iii) in cash or by transfer of Shares
as elected by the Company.

(b)    Payment (whether of cash or Shares) in respect of Phantom Shares shall be
settled with a single-sum payment or distribution by the Company; provided that,
with respect to Phantom Shares of a Grantee which have a common Settlement Date,
the Committee (taking into account, without limitation, Section 409A of the
Code, as the Committee may deem appropriate) may permit the Grantee to elect in
accordance with procedures established by the Committee to receive installment
payments over a period not to exceed 10 years. If the Grantee’s Phantom Shares
are paid out in installment payments, such installment payments shall be treated
as a series of separate payments for purposes of Section 409A of the Code.

(c)(i)    Unless otherwise provided in the applicable Award Agreement, the
“Settlement Date” with respect to a Phantom Share is the first day of the month
to follow the date on which the Phantom Share vests; provided, however, that a
Grantee may elect at or prior to grant, if permitted by and in accordance with
procedures to be established by the Committee, that such Settlement Date will be
deferred as elected by the Grantee to the first day of the month to follow the
Grantee’s Termination of Service, or such other time as may be permitted by the
Committee. Notwithstanding the prior sentence, all initial elections to defer
the Settlement Date shall be made in accordance with the requirements of Section
409A of the Code. In addition, unless otherwise determined by the Committee, any
subsequent elections under this Section 7.4(c)(i) must, except as may otherwise
be permitted under the rules applicable under Section 409A of the Code, (A) not
be effective for at least one year after they are made, or, in the case of
payments to commence at a specific time, be made at least one year before the
first scheduled payment and (B) defer the commencement of distributions (and
each affected distribution) for at least five years.

(ii)    Notwithstanding Section 7.4(c)(i), the Committee may provide that
distributions of Phantom Shares can be elected at any time in those cases in
which the Phantom Share Value is determined by reference to Fair Market Value to
the extent in excess of a base value, rather than by reference to unreduced Fair
Market Value.

(iii)    Notwithstanding the foregoing, the Settlement Date, if not earlier
pursuant to this Section 7.4(c), is the date of the Grantee’s death.

(d)    Notwithstanding the other provisions of this Section 7, taking into
account, without limitation, the application of Section 409A of the Code, as the
Committee may deem appropriate, in the event of a Change in Control, the
Settlement Date shall be the date of such Change in Control and all amounts due
with respect to Phantom Shares to a Grantee hereunder shall be paid as soon as
practicable (but in no event more than 30 days) after such Change in Control,
unless such Grantee elects otherwise in accordance with procedures established
by the Committee.

(e)    Notwithstanding any other provision of the Plan, taking into account,
without limitation, the application of Section 409A of the Code, as the
Committee may deem appropriate, a Grantee may receive any amounts to be paid in
installments as provided in Section 7.4(b) or deferred by the Grantee as

 

13



--------------------------------------------------------------------------------

provided in Section 7.4(c) in the event of an “Unforeseeable Emergency.” For
these purposes, an “Unforeseeable Emergency” means an event that would cause a
severe financial hardship to the Grantee resulting from (x) a sudden and
unexpected illness or accident of the Grantee or “dependent,” as defined in
Section 152(a) of the Code, of the Grantee, (y) loss of the Grantee’s property
due to casualty, or (z) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the Grantee.
The circumstances that will constitute an Unforeseeable Emergency will depend
upon the facts of each case, but, in any case, payment may not be made to the
extent that such hardship is or may be relieved:

(i)    through reimbursement or compensation by insurance or otherwise,

(ii)    by liquidation of the Grantee’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship, or

(iii)    by future cessation of the making of additional deferrals with respect
to Phantom Shares.

Without limitation, the need to send a Grantee’s child to college or the desire
to purchase a home shall not constitute an Unforeseeable Emergency.
Distributions of amounts because of an Unforeseeable Emergency shall be
permitted to the extent reasonably needed to satisfy the emergency need.

 

  7.5 Other Phantom Share Provisions.

(a)    Except as permitted by the Committee, rights to payments with respect to
Phantom Shares granted under the Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, garnishment, levy, execution, or other legal or equitable process,
either voluntary or involuntary; and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, attach or garnish, or levy or execute on any
right to payments or other benefits payable hereunder, shall be void.

(b)    A Grantee may designate in writing, on forms to be prescribed by the
Committee, a beneficiary or beneficiaries to receive any payments payable after
his or her death and may amend or revoke such designation at any time. If no
beneficiary designation is in effect at the time of a Grantee’s death, payments
hereunder shall be made to the Grantee’s estate. If a Grantee with a vested
Phantom Share dies, such Phantom Share shall be settled and the Phantom Share
Value in respect of such Phantom Shares paid, and any payments deferred pursuant
to an election under Section 7.4(c) shall be accelerated and paid, as soon as
practicable (but no later than 60 days) after the date of death to such
Grantee’s beneficiary or estate, as applicable.

(c)    The Committee may, taking into account, without limitation, the
application of Section 409A of the Code, as the Committee may deem appropriate,
establish a program under which distributions with respect to Phantom Shares may
be deferred for periods in addition to those otherwise contemplated by the
foregoing provisions of this Section 7. Such program may include, without
limitation, provisions for the crediting of earnings and losses on unpaid
amounts, and, if permitted by the Committee, provisions under which Grantees may
select from among hypothetical investment alternatives for such deferred amounts
in accordance with procedures established by the Committee.

(d)    Notwithstanding any other provision of this Section 7, any fractional
Phantom Share will be paid out in cash at the Phantom Share Value as of the
Settlement Date.

 

14



--------------------------------------------------------------------------------

(e)    No Phantom Share shall be construed to give any Grantee any rights with
respect to Shares or any ownership interest in the Company. Except as may be
provided in accordance with Section 8, no provision of the Plan shall be
interpreted to confer upon any Grantee of a Phantom Share any voting, dividend
or derivative or other similar rights with respect to any Phantom Share.

 

  7.6 Claims Procedures.

(a)    To the extent that the Plan is determined by the Committee to be subject
to the Employee Retirement Income Security Act of 1974, as amended, the Grantee,
or his beneficiary hereunder or authorized representative, may file a claim for
payments with respect to Phantom Shares under the Plan by written communication
to the Committee or its designee. A claim is not considered filed until such
communication is actually received. Within 90 days (or, if special circumstances
require an extension of time for processing, 180 days, in which case notice of
such special circumstances should be provided within the initial 90-day period)
after the filing of the claim, the Committee will either:

(i)    approve the claim and take appropriate steps for satisfaction of the
claim; or

(ii)    if the claim is wholly or partially denied, advise the claimant of such
denial by furnishing to him a written notice of such denial setting forth
(A) the specific reason or reasons for the denial; (B) specific reference to
pertinent provisions of the Plan on which the denial is based and, if the denial
is based in whole or in part on any rule of construction or interpretation
adopted by the Committee, a reference to such rule, a copy of which shall be
provided to the claimant; (C) a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of the reasons why such material or information is necessary; and (D) a
reference to this Section 7.6 as the provision setting forth the claims
procedure under the Plan.

(b)    The claimant may request a review of any denial of his claim by written
application to the Committee within 60 days after receipt of the notice of
denial of such claim. Within 60 days (or, if special circumstances require an
extension of time for processing, 120 days, in which case notice of such special
circumstances should be provided within the initial 60-day period) after receipt
of written application for review, the Committee will provide the claimant with
its decision in writing, including, if the claimant’s claim is not approved,
specific reasons for the decision and specific references to the Plan provisions
on which the decision is based.

 

8. PROVISIONS APPLICABLE TO DIVIDEND EQUIVALENT RIGHTS

 

  8.1 Grant of Dividend Equivalent Rights.

Subject to the other terms of the Plan, the Committee shall, in its discretion
as reflected by the terms of the Award Agreements, authorize the granting of
Dividend Equivalent Rights to Eligible Persons based on the regular cash
dividends declared on Common Stock, to be credited as of the dividend payment
dates, during the period between the date an Award is granted, and the date such
Award is exercised, vests or expires, as determined by the Committee. Such
Dividend Equivalent Rights shall be converted to cash or additional Shares by
such formula and at such time and subject to such limitation as may be
determined by the Committee. With respect to Dividend Equivalent Rights granted
with respect to Options intended to be qualified performance-based compensation
for purposes of Section 162(m) of the Code, such Dividend Equivalent Rights
shall be payable regardless of whether such Option is exercised. If a Dividend
Equivalent Right is granted in respect of another Award hereunder, then, unless
otherwise stated in the Award Agreement, or, in the appropriate case, as
determined by the Committee, in no event shall the Dividend Equivalent Right be
in effect for a period beyond the time during which the applicable portion of
the underlying Award is in effect.

 

15



--------------------------------------------------------------------------------

  8.2 Certain Terms.

(a)    The term of a Dividend Equivalent Right shall be set by the Committee in
its discretion.

(b)    Unless otherwise determined by the Committee, except as contemplated by
Section 8.4, a Dividend Equivalent Right is exercisable or payable only while
the Grantee is an Eligible Person.

(c)    Payment of the amount determined in accordance with Section 8.1 shall be
in cash, in Common Stock or a combination of both, as determined by the
Committee.

(d)    The Committee may impose such employment-related conditions on the grant
of a Dividend Equivalent Right as it deems appropriate in its discretion.

 

  8.3 Other Types of Dividend Equivalent Rights.

The Committee may establish a program under which Dividend Equivalent Rights of
a type whether or not described in the foregoing provisions of this Section 8
may be granted to Grantees. For example, and without limitation, the Committee
may grant a Dividend Equivalent Right in respect of each Share subject to an
Option or with respect to a Phantom Share, which right would consist of the
right (subject to Section 8.4) to receive a cash payment in an amount equal to
the dividend distributions paid on a Share from time to time.

 

  8.4 Deferral.

The Committee may establish a program or programs (taking into account, without
limitation, the possible application of Section 409A of the Code, as the
Committee may deem appropriate) under which Grantees (i) will have Phantom
Shares credited, subject to the terms of Sections 7.4 and 7.5 as though directly
applicable with respect thereto, upon the granting of Dividend Equivalent
Rights, or (ii) will have payments with respect to Dividend Equivalent Rights
deferred. In the case of the foregoing clause (ii), such program may include,
without limitation, provisions for the crediting of earnings and losses on
unpaid amounts, and, if permitted by the Committee, provisions under which
Grantees may select from among hypothetical investment alternatives for such
deferred amounts in accordance with procedures established by the Committee.

 

9. OTHER EQUITY-BASED AWARDS

The Committee shall have the right to grant other Awards based upon the Common
Stock having such terms and conditions as the Committee may determine,
including, without limitation, an Award granted or denominated in Shares or
units of Shares based upon certain conditions or denominated in other equity
interests, including, without limitation, equity interests of the Partnership,
such as LTIP Units that are convertible or exchangeable into Shares, or equity
interests in other Subsidiaries.

 

10. PERFORMANCE GOALS

The Committee, in its discretion, may, in the case of any Awards (including, in
particular, Awards other than Options) intended to qualify for an exception from
the limitation imposed by Section 162(m) of the Code at any time that Section
162(m) applies to the Company, or otherwise (“Performance-Based Awards”), (i)
establish one or more Performance Goals (“Performance Goals”) as a precondition
to

 

16



--------------------------------------------------------------------------------

the issuance or vesting of Awards, and (ii) provide, in connection with the
establishment of the Performance Goals, for predetermined Awards to those
Grantees (who continue to meet all applicable eligibility requirements) with
respect to whom the applicable Performance Goals are satisfied. The Performance
Goals shall be based upon the criteria set forth in Exhibit A hereto which is
hereby incorporated herein by reference as though set forth in full. The
Performance Goals shall be established in a timely fashion such that they are
considered pre-established for purposes of the rules governing performance-based
compensation under Section 162(m) of the Code at any time that Section 162(m)
applies to the Company, and compliance with such rules is sought. Prior to the
award or vesting, as applicable, of affected Awards hereunder, the Committee
shall have certified that any applicable Performance Goals, and other material
terms of the Award, have been satisfied. Performance Goals which do not satisfy
the foregoing provisions of this Section 10 may be established by the Committee
with respect to Awards not intended to qualify for an exception from the
limitations imposed by Section 162(m) of the Code.

 

11. TAX WITHHOLDING

 

  11.1 In General.

The Company, or a properly designated paying agent, shall be entitled to
withhold from any payments or deemed payments any amount of tax withholding
determined by the Committee to be required by law. Without limiting the
generality of the foregoing, the Committee may, in its discretion, require the
Grantee to pay to the Company at such time as the Committee determines the
amount that the Committee deems necessary to satisfy the Company’s obligation to
withhold federal, state or local income or other taxes incurred by reason of
(i) the exercise of any Option, (ii) the lapsing of any restrictions applicable
to any Restricted Stock, (iii) the receipt of a distribution in respect of
Phantom Shares or Dividend Equivalent Rights or (iv) any other applicable
income-recognition event (for example, an election under Section 83(b) of the
Code).

 

  11.2 Share Withholding.

(a)    Upon exercise of an Option, the Grantee may, if approved by the Committee
in its discretion, make a written election to have Shares then issued withheld
by the Company from the Shares otherwise to be received, or to deliver
previously owned Shares, in order to satisfy the liability for such withholding
taxes. In the event that the Grantee makes, and the Committee permits, such an
election, the number of Shares so withheld or delivered shall have an aggregate
Fair Market Value on the date of exercise sufficient to satisfy the applicable
withholding taxes. Where the exercise of an Option does not give rise to an
obligation by the Company to withhold federal, state or local income or other
taxes on the date of exercise, but may give rise to such an obligation in the
future, the Committee may, in its discretion, make such arrangements and impose
such requirements as it deems necessary or appropriate.

(b)    Upon lapsing of restrictions on Restricted Stock (or other
income-recognition event), the Grantee may, if approved by the Committee in its
discretion, make a written election to have Shares withheld by the Company from
the Shares otherwise to be released from restriction, or to deliver previously
owned whole Shares (not subject to restrictions hereunder) (for which such
holder has good title, free and clear of all liens and encumbrances), in order
to satisfy the liability for such withholding taxes. In the event that the
Grantee makes, and the Committee permits, such an election, the number of Shares
so withheld or delivered shall have an aggregate Fair Market Value on the date
of exercise sufficient to satisfy the applicable withholding taxes.

(c)    Upon the making of a distribution in respect of Phantom Shares or
Dividend Equivalent Rights, the Grantee may, if approved by the Committee in its
discretion, make a written election to have

 

17



--------------------------------------------------------------------------------

amounts (which may include Shares) withheld by the Company from the distribution
otherwise to be made, or to deliver previously owned whole Shares (not subject
to restrictions hereunder) (for which such holder has good title, free and clear
of all liens and encumbrances), in order to satisfy the liability for such
withholding taxes. In the event that the Grantee makes, and the Committee
permits, such an election, any Shares so withheld or delivered shall have an
aggregate Fair Market Value on the date of exercise sufficient to satisfy the
applicable withholding taxes.

 

  11.3 Withholding Required.

Notwithstanding anything contained in the Plan or the Award Agreement to the
contrary, the Grantee’s satisfaction of any tax-withholding requirements imposed
by the Committee shall be a condition precedent to the Company’s obligation as
may otherwise be provided hereunder to provide Shares to the Grantee and to the
release of any restrictions as may otherwise be provided hereunder, as
applicable; and the applicable Option, Restricted Stock, Phantom Shares or
Dividend Equivalent Rights shall be forfeited upon the failure of the Grantee to
satisfy such requirements with respect to, as applicable, (i) the exercise of
the Option, (ii) the lapsing of restrictions on the Restricted Stock (or other
income-recognition event) or (iii) distributions in respect of any Phantom Share
or Dividend Equivalent Right.

 

12. REGULATIONS AND APPROVALS

(a)    The obligation of the Company to sell Shares with respect to an Award
granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.

(b)    The Committee may make such changes to the Plan as may be necessary or
appropriate to comply with the rules and regulations of any government authority
or to obtain tax benefits applicable to an Award.

(c)    Each grant of Options, Restricted Stock, Phantom Shares (or issuance of
Shares in respect thereof) or Dividend Equivalent Rights (or issuance of Shares
in respect thereof), or other Award under Section 9 (or issuance of Shares in
respect thereof), is subject to the requirement that, if at any time the
Committee determines, in its discretion, that the listing, registration or
qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of Options, Shares of
Restricted Stock, Phantom Shares, Dividend Equivalent Rights, other Awards or
other Shares, no payment shall be made, or Phantom Shares or Shares issued or
grant of Restricted Stock or other Award made, in whole or in part, unless
listing, registration, qualification, consent or approval has been effected or
obtained free of any conditions in a manner acceptable to the Committee.

(d)    In the event that the disposition of stock acquired pursuant to the Plan
is not covered by a then current registration statement under the Securities
Act, and is not otherwise exempt from such registration, such Shares shall be
restricted against transfer to the extent required under the Securities Act, and
the Committee may require any individual receiving Shares pursuant to the Plan,
as a condition precedent to receipt of such Shares, to represent to the Company
in writing that such Shares are acquired for investment only and not with a view
to distribution and that such Shares will be disposed of only if registered for
sale under the Securities Act or if there is an available exemption for such
disposition.

 

18



--------------------------------------------------------------------------------

(e)    Notwithstanding any other provision of the Plan, the Company shall not be
required to take or permit any action under the Plan or any Award Agreement
which, in the good-faith determination of the Company, would result in a
material risk of a violation by the Company of Section 13(k) of the Exchange
Act.

 

13. INTERPRETATION AND AMENDMENTS; OTHER RULES

(a)    The Committee may make such rules and regulations and establish such
procedures for the administration of the Plan as it deems appropriate. In the
event of conflict between the terms of an Award Agreement and an employment
agreement between the Company and the Grantee, absent language to the contrary,
the terms of such employment agreement shall be binding. Without limiting the
generality of the foregoing, the Committee may (i) determine the extent, if any,
to which Options, Phantom Shares or Shares (whether or not Shares of Restricted
Stock), Dividend Equivalent Rights or other equity-based Awards shall be
forfeited (whether or not such forfeiture is expressly contemplated hereunder);
(ii) interpret the Plan and the Award Agreements hereunder, with such
interpretations to be conclusive and binding on all persons and otherwise
accorded the maximum deference permitted by law, provided that the Committee’s
interpretation shall not be entitled to deference on and after a Change in
Control except to the extent that such interpretations are made exclusively by
members of the Committee who are individuals who served as Committee members
before the Change in Control; and (iii) take any other actions and make any
other determinations or decisions that it deems necessary or appropriate in
connection with the Plan or the administration or interpretation thereof. In the
event of any dispute or disagreement as to the interpretation of the Plan or of
any rule, regulation or procedure, or as to any question, right or obligation
arising from or related to the Plan, the decision of the Committee, except as
provided in clause (ii) of the foregoing sentence, shall be final and binding
upon all persons. Unless otherwise expressly provided hereunder, the Committee,
with respect to any grant, may exercise its discretion hereunder at the time of
the Award or thereafter. Notwithstanding any provision in the Plan to the
contrary, no Option or Stock Appreciation Right (granted pursuant to
Section 5.7) issued under the Plan may be amended to reduce the Option Price or
the exercise price of such Stock Appreciation Right below the Option Price or
exercise price as of the date the Option or Stock Appreciation Right was
granted.

(b)    The Board may amend the Plan as it shall deem advisable, except that no
amendment may adversely affect a Grantee with respect to an Award previously
granted without such Grantee’s written consent unless such amendments are
required in order to comply with applicable laws; provided, however, that the
Plan may not be amended without stockholder approval in any case in which
amendment in the absence of stockholder approval would cause the Plan to fail to
comply with any applicable legal requirement or applicable exchange or similar
rule.

(c)    Notwithstanding Section 13(a) above, or any other provision of the Plan,
the repricing of Awards shall not be permitted without stockholder approval. For
this purpose, a “repricing” means any of the following (or any other action that
has the same effect as any of the following): (1) changing the terms of an Award
to lower its exercise or base price (other than on account of capital
adjustments resulting from actions described in Section 14(a) hereof), (2) any
other action that is treated as a repricing under generally accepted accounting
principles, and (3) repurchasing for cash or canceling an Award in exchange for
another Award at a time when its exercise or base price is greater than the Fair
Market Value of the underlying Stock, unless the cancellation and exchange
occurs in connection with a Change in Control or an event set forth in Section
14(a) hereof.

 

19



--------------------------------------------------------------------------------

14. CHANGES IN CAPITAL STRUCTURE

(a)    If (i) the Company or its Subsidiaries shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or stock of the Company
or its Subsidiaries or a transaction similar thereto, (ii) any stock dividend,
stock split, reverse stock split, stock combination, reclassification,
recapitalization or other similar change in the capital structure of the Company
or its Subsidiaries, or any distribution to holders of Common Stock other than
cash dividends, shall occur or (iii) any other event shall occur which in the
judgment of the Committee necessitates action by way of adjusting the terms of
the outstanding Awards, then:

(x)        the maximum aggregate number and kind of Shares which may be made
subject to Options and Dividend Equivalent Rights under the Plan, the maximum
aggregate number and kind of Shares of Restricted Stock that may be granted
under the Plan, and the maximum aggregate number of Phantom Shares and other
Awards which may be granted under the Plan may be appropriately adjusted by the
Committee in its discretion; and

(y)        the Committee shall take any such action as in its discretion shall
be necessary to maintain each Grantees’ rights hereunder (including under their
Award Agreements) with respect to Options, Phantom Shares and Dividend
Equivalent Rights (and, as appropriate, other Awards under the Plan), so that
they are substantially proportionate to the rights existing in such Options,
Phantom Shares and Dividend Equivalent Rights (and other Awards under the Plan)
prior to such event, including, without limitation, adjustments in (A) the
number of Options, Phantom Shares and Dividend Equivalent Rights (and other
Awards under the Plan) granted, (B) the number and kind of shares or other
property to be distributed in respect of Options, Phantom Shares and Dividend
Equivalent Rights (and other Awards under the Plan, as applicable), (C) the
Option Price and Phantom Share Value, and (D) performance-based criteria
established in connection with Awards (to the extent consistent with Section
162(m) of the Code, as applicable); provided that, in the discretion of the
Committee, the foregoing clause (D) may also be applied in the case of any event
relating to a Subsidiary if the event would have been covered under this
Section 14(a) had the event related to the Company.

To the extent that such action shall include an increase or decrease in the
number of Shares (or units of other property then available) subject to all
outstanding Awards, the number of Shares (or units) available under Section 4
shall be increased or decreased, as the case may be, proportionately, as may be
determined by the Committee in its discretion.

(b)    Any Shares or other securities distributed to a Grantee with respect to
Restricted Stock or otherwise issued in substitution of Restricted Stock shall
be subject to the restrictions and requirements imposed by Section 6, including
depositing the certificates therefor with the Company together with a stock
power and bearing a legend as provided in Section 6.2(a).

(c)    If the Company shall be consolidated or merged with another corporation
or other entity, each Grantee who has received Restricted Stock that is then
subject to restrictions imposed by Section 6.3(a) may be required to deposit
with the successor corporation the certificates, if any, for the stock or
securities or the other property that the Grantee is entitled to receive by
reason of ownership of Restricted Stock in a manner consistent with
Section 6.2(b), and such stock, securities or other property shall become
subject to the restrictions and requirements imposed by Section 6.3(a), and the
certificates therefor or other evidence thereof shall bear a legend similar in
form and substance to the legend set forth in Section 6.2(a).

 

20



--------------------------------------------------------------------------------

(d)    If a Change in Control shall occur, then the Committee, as constituted
immediately before the Change in Control, may make such adjustments as it, in
its discretion, determines are necessary or appropriate in light of the Change
in Control, provided that the Committee determines that such adjustments do not
have an adverse economic impact on the Grantee as determined at the time of the
adjustments. The Committee’s authority shall include, but not be limited to,
having the discretion to provide that upon a Change in Control, (i) all or a
portion of any outstanding Options and Stock Appreciation Rights shall become
fully exercisable, (ii) all or a portion of any outstanding Awards shall become
vested and transferable, and all or a portion of any outstanding
Performance-Based Awards and incentive awards will be earned, or (iii) all or a
portion of any outstanding Awards may be cancelled in exchange for a payment of
cash, or all or a portion of any outstanding Awards may be substituted for
Awards that will substantially preserve the otherwise applicable terms of any
affected Awards previously granted under the Plan.

(e)    The judgment of the Committee with respect to any matter referred to in
this Section 14 shall be conclusive and binding upon each Grantee without the
need for any amendment to the Plan.

 

15. MISCELLANEOUS

 

  15.1 No Rights to Employment or Other Service.

Nothing in the Plan or in any grant made pursuant to the Plan shall confer on
any individual any right to continue in the employ or other service of the
Company or its Subsidiaries or interfere in any way with the right of the
Company or its Subsidiaries and its stockholders to terminate the individual’s
employment or other service at any time.

 

  15.2 No Fiduciary Relationship.

Nothing contained in the Plan (including without limitation Sections 7.5(c) and
8.4, and no action taken pursuant to the provisions of the Plan, shall create or
shall be construed to create a trust of any kind, or a fiduciary relationship
between the Company or its Subsidiaries, or their officers or the Committee, on
the one hand, and the Grantee, the Company, its Subsidiaries or any other person
or entity, on the other.

 

  15.3 Compliance with Section 409A of the Code.

(a)    Any Award Agreement issued under the Plan that is subject to Section 409A
of the Code may include such additional terms and conditions as the Committee
determines are required to satisfy the requirements of Section 409A of the Code.

(b)    With respect to any Award issued under the Plan that is subject to
Section 409A of the Code, and with respect to which a payment or distribution is
to be made upon a Termination of Service, if the Grantee is determined by the
Company to be a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code and any of the Company’s stock is publicly traded
on an established securities market or otherwise, such payment or distribution,
to the extent it would constitute a payment of nonqualified deferred
compensation within the meaning of Section 409A of the Code that is ineligible
for an exemption from treatment as such, may not be made before the date which
is six months after the date of Termination of Service (to the extent required
under Section 409A of the Code). Any payments or distributions delayed in
accordance with the prior sentence shall be paid to the Grantee on the first day
of the seventh month following the Grantee’s Termination of Service.

 

21



--------------------------------------------------------------------------------

(c)    To the extent compliance with Section 409A of the Code is intended, the
Board and the Committee shall administer the Plan, and exercise authority and
discretion under the Plan, consistent with the requirements of Section 409A of
the Code or any exemption thereto.

(d)    The Company makes no representation or warranty and shall have no
liability to any Grantee or any other person if any provisions of this Plan or
any Award Agreement issued pursuant hereto are determined to constitute deferred
compensation subject to Section 409A of the Code but do not satisfy an exemption
from, or the conditions of, such Section.

 

  15.4 No Fund Created.

Any and all payments hereunder to any Grantee under the Plan shall be made from
the general funds of the Company (or, if applicable, a participating
Subsidiary), no special or separate fund shall be established or other
segregation of assets made to assure such payments, and the Phantom Shares
(including for purposes of this Section 15.4 any accounts established to
facilitate the implementation of Section 7.4(c)) and any other similar devices
issued hereunder to account for Plan obligations do not constitute Common Stock
and shall not be treated as (or as giving rise to) property or as a trust fund
of any kind; provided, however, that the Company (or a participating Subsidiary)
may establish a mere bookkeeping reserve to meet its obligations hereunder or a
trust or other funding vehicle that would not cause the Plan to be deemed to be
funded for tax purposes or for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended. The obligations of the Company (or, if
applicable, a participating Subsidiary) under the Plan are unsecured and
constitute a mere promise by the Company (or, if applicable, a participating
Subsidiary) to make benefit payments in the future and, to the extent that any
person acquires a right to receive payments under the Plan from the Company (or,
if applicable, a participating Subsidiary), such right shall be no greater than
the right of a general unsecured creditor of the Company (or, if applicable, a
participating Subsidiary). (If any Affiliate of the Company is or is made
responsible with respect to any Awards, the foregoing sentence shall apply with
respect to such Affiliate.) Without limiting the foregoing, Phantom Shares and
any other similar devices issued hereunder to account for Plan obligations are
solely a device for the measurement and determination of the amounts to be paid
to a Grantee under the Plan, and each Grantee’s right in the Phantom Shares and
any such other devices is limited to the right to receive payment, if any, as
may herein be provided.

 

  15.5 Notices.

All notices under the Plan shall be in writing, and if to the Company, shall be
delivered to the Committee or mailed to its principal office, addressed to the
attention of the Committee; and if to the Grantee, shall be delivered
personally, sent by facsimile transmission or mailed to the Grantee at the
address appearing in the records of the Company. Such addresses may be changed
at any time by written notice to the other party given in accordance with this
Section 15.5.

 

  15.6 Indemnification.

The Company shall indemnify the members of the Board and the members of the
Committee in connection with the performance of such person’s duties,
responsibilities and obligations under the Plan, to the maximum extent permitted
by Maryland law.

 

  15.7 Captions.

The use of captions in this Plan is for convenience. The captions are not
intended to provide substantive rights.

 

22



--------------------------------------------------------------------------------

  15.8 Governing Law.

THIS PLAN SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF MARYLAND WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW WHICH
COULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF MARYLAND.

 

  15.9 Gender Neutral

Wherever used herein, a pronoun in the masculine gender shall be considered as
including the feminine gender unless the context clearly indicates otherwise.

 

23



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE CRITERIA

Performance-Based Awards intended to qualify as “performance-based” compensation
under Section 162(m) of the Code, may be payable upon the attainment of
objective Performance Goals that are established by the Committee and relate to
one or more Performance Criteria, in each case on specified date or over any
period, up to 10 years, as determined by the Committee. Performance Criteria may
(but need not) be based on the achievement of the specified levels of
performance under one or more of the measures set out below relative to the
performance of one or more other corporations or indices.

“Performance Criteria” includes, but is not limited to, the following business
criteria (or any combination thereof) with respect to one or more of the
Company, any participating Subsidiary or any division or operating unit thereof:

 

  (i) pre-tax income,

 

  (ii) after-tax income,

 

  (iii) net income (meaning net income as reflected in the Company’s financial
reports for the applicable period, on an aggregate, diluted and/or per share
basis),

 

  (iv) operating income or core earnings, if used, and as defined, by the
Company as a measure of its operating income,

 

  (v) cash flow,

 

  (vi) earnings per share,

 

  (vii) return on equity,

 

  (viii) return on invested capital or assets,

 

  (ix) cash and/or funds available for distribution,

 

  (x) appreciation in the fair market value of the Common Stock,

 

  (xi) return on investment,

 

  (xii) total return to stockholders (meaning the aggregate Common Stock price
appreciation and dividends paid (assuming full reinvestment of dividends, unless
otherwise determined by the Committee) during the applicable period),

 

  (xiii) net earnings growth,

 

  (xiv) stock appreciation (meaning an increase in the price or value of the
Common Stock after the date of grant of an award and during the applicable
period),

 

  (xv) related return ratios,

 

  (xvi) increase in revenues,

 

24



--------------------------------------------------------------------------------

  (xvii) net earnings,

 

  (xviii) changes (or the absence of changes) in the per share or aggregate
market price of the Company’s Common Stock,

 

  (xix) number of securities sold,

 

  (xx) earnings before any one or more of the following items: interest, taxes,
depreciation or amortization or other non cash expenses, including share-based
compensation expense for the applicable period, as reflected in the Company’s
financial reports for the applicable period,

 

  (xxi) total revenue growth (meaning the increase in total revenues after the
date of grant of an award and during the applicable period, as reflected in the
Company’s financial reports for the applicable period),

 

  (xxii) the Company’s published ranking against its peer group (as determined
by the Committee) based on total stockholder return,

 

  (xxiii) funds from operations,

 

  (xxiv) adjusted funds from operations,

 

  (xxv) managed assets, and

 

  (xxvi) investment income from managed assets.

Performance Goals may be absolute amounts or percentages of amounts, may be
relative to the performance of other companies or of indexes or may be based
upon absolute values or values determined on a per-share basis.

Except as otherwise expressly provided, all financial terms are used as defined
under Generally Accepted Accounting Principles (“GAAP”) and all determinations
shall be made in accordance with GAAP, as applied by the Company in the
preparation of its periodic reports to stockholders.

To the extent permitted by Section 162(m) of the Code, unless the Committee
provides otherwise at the time of establishing the Performance Goals, for each
fiscal year of the Company, there shall be objectively determinable adjustments,
as determined in accordance with GAAP, to any of the Performance Criteria
described above for one or more of the items of gain, loss, profit or expense:
(A) determined to be extraordinary or unusual in nature or infrequent in
occurrence, (B) related to the disposal of a segment of a business, (C) related
to a change in accounting principle under GAAP, (D) related to discontinued
operations that do not qualify as a segment of a business under GAAP, and
(E) attributable to the business operations of any entity acquired by the
Company during the fiscal year.

 

25